58 N.J. 218 (1971)
276 A.2d 377
IN THE MATTER OF JOHN R. KNOX, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued March 23, 1971.
Decided April 22, 1971.
*219 Mr. Emanuel A. Honig argued the cause for the Sussex County Ethics Committee.
Mr. Harold A. Price argued the cause for respondent (Messrs. Schenck, Price, Smith & King, attorneys).
PER CURIAM:
On October 26, 1970, a two-count information was filed against respondent in the United States District Court for the District of New Jersey, charging him with failure to file federal income tax returns for the years 1964 and 1965 in violation of 26 U.S.C.A. § 7203 (1967). Respondent pleaded nolo contendere to the first count of the information and a fine of $5,000 was imposed, which was timely paid. Thereafter, the second count of the information was dismissed. Respondent's plea of nolo contendere, equivalent for present purposes to a plea of guilty, subjected him to disciplinary action. After a hearing, the Sussex County Ethics Committee filed a presentment with this Court "for such disciplinary action as it may deem necessary and proper under the circumstances."
After carefully considering the record before us, which reveals a number of mitigating circumstances, we are satisfied that respondent should be suspended from the practice of law for a period of six months and until further order of this Court.
It is so ordered.
For suspension of six months  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.